       Case 4:20-cv-01299 Document 19 Filed on 06/25/20 in TXSD Page 1 of 3



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

QUINTON CAVER, WILLIE H. SMITH, EL                         §
III, AND UNITED STATES,                                    §
                                                           §
         Plaintiffs,                                       §
                                                           §        Civil Action No. 4:20-cv-01299
v.                                                         §
                                                           §
LSF6 MID-SERVICER HOLDINGS, LLC,                           §
LSF6 SERVICE OPERATIONS, LLC,                              §
CALIBER HOME LOANS, INC., AND                              §
BARRETT, DAFFIN, FRAPPIER, TURNER                          §
& ENGEL, LLP,                                              §
                                                           §
         Defendants.                                       §

JOINT NOTICE OF SETTLEMENT, REQUEST TO CANCEL INITIAL CONFERENCE
        HEARING, AND REQUEST FOR ABATEMENT OF DEADLINES

         Pursuant to Local Rule 16.3, Plaintiffs, Quinton Caver, Willie H. Smith, El III, and the

“United States”1 (collectively, “Plaintiffs”), and Defendants, LSF6 Mid-Servicer Holdings,

LLC, LSF6 Service Operations, LLC, and Caliber Home Loans, Inc. (collectively, “Caliber

Defendants”), (each a “Party,” collectively the “Parties”), file this, their Joint Notice of

Settlement, and respectfully show the Court as follows:

                                           I.       Notice of Settlement

         1.       Plaintiffs, and Caliber Defendants hereby advise the Court that the Parties joined

to this Notice have resolved their respective claims that have been asserted in this civil action.

The Parties anticipate they will be able to submit to the Court within sixty (60) days closing

documentation that resolves all of Plaintiffs’ claims, including those directed at Defendant


1
 Plaintiffs Quinton Caver and Willie H. Smith, El III, hereby admit that the “United States” is improperly named a
Plaintiff in Quinton Caver’s and Willie H. Smith, El III’s Original Petition filed in the 268th District Court of Fort
Bend County, Texas, No. 20-DCV-272267. For the purposes of this Joint Notice of Settlement, Plaintiffs, Willie H.
Smith, El III and the “United States” shall be considered one-in-the-same.

JOINT NOTICE OF SETTLEMENT, REQUEST TO CANCEL INITIAL CONFERENCE
HEARING, AND REQUEST FOR ABATEMENT OF FURTHER DEADLINES                                                PAGE 1 OF 3
      Case 4:20-cv-01299 Document 19 Filed on 06/25/20 in TXSD Page 2 of 3



Barrett, Daffin, Frappier, Turner & Engel, LLP, in accordance with the terms of the voluntary

settlement between the Parties hereto.

    II.        Request to Cancel Initial Pre-Trial Hearing & Abatement of Further Deadlines

          2.     The Parties hereto therefore ask the Court: (a) for a period of sixty (60) days to

submit the appropriate documentation to the Court including unopposed dismissal pleadings; (b)

that the initial pre-trial and scheduling conference hearing scheduled for July 30, 2020, at 9:30

a.m. be canceled until further notice from the Court; and (c) that the Court abate further

deadlines, for a period of 60 calendar days, applicable to this action in the interim or until further

notice from the Court. See Notice of Resetting (Doc. No. 18).

JOINTLY SUBMITTED BY AGREEMENT:

By: /s/ Erick DeLaRue                               By: /s/ Justin K. Cho
Erick DeLaRue                                       J. Allen Smith
Texas Bar I.D. 24103505                             Texas Bar I.D. 18616900
Southern District No. 3087017                       Southern District No. 22526
Erick.delarue@delaruelaw.com                        asmith@settlepou.com
Law Office of Erick DeLaRue, PLLC                   Jeremy J. Overbey
2800 Post Oak Boulevard, Suite 1400                 Texas Bar I.D. 24046570
Houston, Texas 77056                                Southern District No. 1129339
Phone: (713) 899-6727                               joverbey@settlepou.com
Fax: (713) 877-1827                                 Justin K. Cho
                                                    Texas Bar I.D. 24101618
ATTORNEY FOR PLAINTIFF                              Southern District No. 3321485
QUINTON CAVER                                       jcho@settlepou.com
                                                    SETTLEPOU
/s/ Willie H. Smith, El III                         3333 Lee Parkway, Eighth Floor
Willie H. Smith, El III                             Dallas, Texas 75219
46 Sorrento Way Dr.                                 (214) 520-3300
Missouri City, Texas 77459                          (214) 526-4145 (Facsimile)
Plaintiff, Pro-se
                                                    ATTORNEYS FOR DEFENDANTS,
By: /s/ Willie H. Smith, El III                     LSF6 MID-SERVICER HOLDINGS, LLC,
“United States”                                     LSF6 SERVICE OPERATIONS, LLC, AND
c/o Willie H. Smith, El III                         CALIBER HOME LOANS, INC.
46 Sorrento Way Dr.
Missouri City, Texas 77459
Improperly Named-Plaintiff


JOINT NOTICE OF SETTLEMENT, REQUEST TO CANCEL INITIAL CONFERENCE
HEARING, AND REQUEST FOR ABATEMENT OF FURTHER DEADLINES                                  PAGE 2 OF 3
     Case 4:20-cv-01299 Document 19 Filed on 06/25/20 in TXSD Page 3 of 3



                                   Certificate of Service
      I certify that this document was served in accordance with the Federal Rules of Civil
Procedure on June 25, 2020, by the manner indicated upon the following persons:

Via ECF:
Law Office of Erick DeLaRue, PLLC
c/o Erick DeLaRue
2800 Post Oak Boulevard, Suite 1400
Houston, Texas 77056
Erick.delarue@delaruelaw.com

ATTORNEY FOR PLAINTIFF QUINTON CAVER

Via ECF and
CM/RRR No. 9414 7266 9904 2153 4064 44
Willie H. Smith, El III
46 Sorrento Way Dr.
Missouri City, Texas 77459
Plaintiff, Pro Se

Via ECF and
CM/RRR No. 9414 7266 9904 2153 4064 44
 “The United States”
c/o Willie H. Smith, El III
46 Sorrento Way Dr.
Missouri City, Texas 77459
Improperly Named-Plaintiff

Via ECF:
Hopkins Law, PLLC,
c/o Mark D. Hopkins, Shelley L. Hopkins
3809 Juniper Trace, Suite 101
Austin, Texas 78738
mark@hopkinslawtexas.com
shelley@hopkinslawtexas.com

ATTORNEYS FOR DEFENDANT,
BARRETT, DAFFIN, FRAPPIER, TURNER & ENGEL, LLP


                                             /s/ Justin K. Cho
                                             Justin K. Cho




JOINT NOTICE OF SETTLEMENT, REQUEST TO CANCEL INITIAL CONFERENCE
HEARING, AND REQUEST FOR ABATEMENT OF FURTHER DEADLINES                         PAGE 3 OF 3
